         Case 3:20-cv-00413-HZ         Document 39       Filed 05/05/20    Page 1 of 3




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 598-1050
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants

                     IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

WATERWATCH OF OREGON, et al.,                       Case No. 3:20-cv-00413-HZ
       Plaintiffs,
                                                    NOTICE OF RECENT ACTIONS
               v.                                   RELATED TO PLAINTIFFS’
                                                    PRELIMINARY INJUNCTION
U.S. ARMY CORPS OF ENGINEERS, et                    MOTION (ECF 7).
al.,

       Defendants.


       Federal Defendants respectfully provide notice of relevant facts and recent events that

emerged after Federal Defendants filed their opposition brief, which Plaintiffs did not address in

their reply brief (ECF 36).

       Plaintiffs’ reply expands on their previous arguments that Congress assuredly will adopt

the Corps’ report and recommendation and do so without modifying it, as Congress simply

rubberstamps the Corps’ proposals for water resource and development projects. ECF 36 at 7-



Notice of Recent Actions                                                                          1
         Case 3:20-cv-00413-HZ          Document 39       Filed 05/05/20      Page 2 of 3




10. Plaintiffs argue that facts relating to the Corps’ report and recommendation are most

relevant. ECF 36 at 7-8. But Congress has taken recent actions related to the Corps’ report and

recommendation that Plaintiffs neglected to mention in their reply papers.

       On April 21, 2020, the U.S. Senate Committee on Environment and Public Works

released for public review draft legislation addressing the Corps’ proposed reallocation of

conservation storage. See Proposed America’s Water Infrastructure Act of 2020 (AWIA 2020),

§§ 1050, 1202(54);1 Press Release, EPW Committee Leaders Release Drafts of Water

Infrastructure Legislation (Apr. 21, 2020).2 The draft legislation does not adopt the Corps’

report and recommendation, however it would provide authority and authorize appropriations

of $2 million to the Corps to work with the State of Oregon to protect instream flows for fish

and wildlife benefits when implementing any reallocation in the Willamette Basin, in accordance

with NMFS’s 2019 biological opinion. See AWIA 2020 § 1050(a). The proposed legislation lines

up with a core reason the Corps proposed to reallocate conservation storage—to protect

salmonids by providing a mechanism to protect instream flows. ECF 23 at 34.

       The proposed legislation is relevant to Plaintiffs’ labored arguments that Congress will

simply rubberstamp the Corps’ report and recommendation. While Congress ultimately may not

adopt the draft legislation, the draft legislation shows that Congress is exercising its own

independent judgment in reviewing the Corps’ recommendation. Congress is actively reviewing

the Corps’ report and recommendation and developing its own legislative proposals, such that

future legislation (if any) would be attributable to Congress and not the Corps. See, e.g., AWIA


1
 Available at https://www.epw.senate.gov/public/index.cfm?a=files.serve&File_id=F324EF43-
E2F3-40C1-AB62-6902E362263C (last visited May 5, 2020).
2
 Available at https://www.epw.senate.gov/public/index.cfm/2020/4/epw-committee-leaders-
release-drafts-of-water-infrastructure-legislation (last visited May 5, 2020).


Notice of Recent Actions                                                                           2
         Case 3:20-cv-00413-HZ          Document 39       Filed 05/05/20      Page 3 of 3




2020 §§ 1050, 1202; see also ECF 24 at 72-73 (Coleman, Attach. 8) (congressional inquiries on the

Corps’ proposal).

       Because the draft legislation constitutes a relevant fact and recent event that Plaintiffs did

not to address in their reply brief, Federal Defendants provide notice of the proposed legislation

for the Court’s consideration in resolving Plaintiffs’ motion for preliminary injunctive relief.


DATED: May 5, 2020                    JEAN E. WILLIAMS
                                      Deputy Assistant Attorney General
                                      SETH M. BARSKY, Chief
                                      S. JAY GOVINDAN, Assistant Chief

                                      /s/ Michael R. Eitel
                                      MICHAEL R. EITEL, Senior Trial Attorney
                                      KAITLYN POIRIER, Trial Attorney
                                      U.S. Department of Justice
                                      Environment & Natural Resources Division
                                      Wildlife & Marine Resources Section
                                      Ben Franklin Station, P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Telephone: (202) 598-1050
                                      Facsimile: (202) 305-0275
                                      Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

                                CERTIFICATE OF SERVICE

       I certify that the foregoing was electronically filed through the Court’s electronic filing
system, which will generate automatic service upon on all Parties enrolled to receive that notice.


                                                              /s/ Michael R. Eitel
                                                              Michael R. Eitel, Trial Attorney
                                                              U.S. Department of Justice




Notice of Recent Actions                                                                             3
